SULLIVAN, Justice.
Dawn King seeks a judicial declaration that she is entitled to parenting time rights, child support obligations, and certain other parental rights and responsibilities with respect to a now six-year-old child, A.B. The trial court dismissed the lawsuit under the authority of Indiana Trial Rule 12(B)(6) for "failure to state a claim upon which relief may be granted." The Court of Appeals reversed, holding that by virtue of her agreement with A.B.'s mother, King is a "legal parent." In re Parentage of A.B., 818 N.E.2d 126, 132 (Ind.Ct.App.2004). We grant transfer and thereby vacate the opinion of the Court of Appeals. Ind. Appellate Rule 58(A).
When reviewing a motion to dismiss for failure to state a claim, this Court accepts as true the facts alleged in the complaint. King's complaint indicates that, after living together for several years, Stephanie Benham and King jointly decided to bear and raise a child together. Benham was artificially inseminated with semen donated by King's brother in August, 1998, and A.B. was born on May 15, 1999. All expenses associated with the pregnancy and birth that were not covered by insurance were paid from Benham and King's joint bank account; Benham and King assumed equal roles in A.B.'s care and support until the relationship between Benham and King ended in January, 2002. King paid monthly child support thereafter and continued to have regular and liberal visitation with A.B. until late July, 2008. At that point, Benham unilaterally terminated visitation and began rejecting King's support payments.
On October 31, 2003, King filed this lawsuit, seeking to be recognized as A.B.'s legal parent with the rights and obligations of a biological parent. Alternatively, King contended that, even if King is not A.B.'s legal parent, King nonetheless acted in loco parentis and in a custodial and parental capacity entitling King to, at a minimum, continued visitation with A.B. Ben-ham moved to dismiss the complaint for failure to state a claim upon which relief may be granted. Ind. Trial Rule 12(B)(6). The trial court granted that motion on March 8, 2004. The Court of Appeals reversed. In re Parentage of A.B., 818 N.E.2d at 133. We grant transfer, thereby vacating the opinion of the Court of Appeals. Ind. Appellate Rule 58(A).
-In reviewing a 12(B)(6) motion to dismiss, we look at the complaint in the light most favorable to the plaintiff, with every inference drawn in its favor, to determine if there is any set of allegations under which the plaintiff could be granted relief. State Civil Rights Comm'n v. County Line Park, Inc., 738 NE.2d 1044, 1049 (Ind.2000) (citing Ind. Civil Rights Comm'n v. Indianapolis Newspapers, Inc., 716 N.E.2d 943, 945 (Ind.1999); Ratliff v. Cohn, 693 N.E.2d 530, 534 (Ind.1998); Cram v. Howell, 680 N.E.2d 1096, 1096 (Ind.1997)). A dismissal under Trial Rule 12(B)(6) is improper unless it appears to a certainty that the plaintiff would not be entitled to relief under any set of facts. County Line Park, 738 N.E.2d at 1049 (citing Thomson Consumer Elecs., Inc. v. Wabash Valley Refuse Removal, Inc., 682 N.E.2d 792, 798 (Ind.1997)). Dismissals under Trial Rule 12(B)(6) are "rarely appropriate." County Line Park, 738 *967N.E.2d at 1049 (citing Obremski v. Henderson, 497 N.E2d 909, 910 (Ind.1986)).
That is our conclusion here. Our 2002 decision, In re Guardianship of B.H., in which this Court affirmed a trial court's grant of permanent guardianship to two children's stepfather after the death of their mother, rejected the children's biological father's motion to dismiss the stepfather's request. 770 N.E.2d 283 (Ind.2002). Several things are clear from B.H. First, Indiana courts have authority to determine "whether to place a child with a person other than the natural parent," id. at 287, which we hold necessarily includes the authority to determine whether such a person has the rights and obligations of a parent. Second, Indiana law "provide{s] a measure of protection for the rights of the natural parent, but, more importantly, it embodies innumerable social, psychological, cultural, and biological considerations that significantly benefit the child and serve the child's best interests." Id. As such, Indiana trial courts are accorded deference in their determinations as to children's best interests in these circumstances. Id. At least some of the relief sought in this case falls within that which B.H. grants persons other than natural parents to seek and Indiana trial courts, where appropriate, discretion to award.
Given the procedural posture of this case and the guidance provided by B.H., we find it unnecessary to comment further on the facts of this particular case or King's entitlement, if any, to the relief sought. We do not deem ourselves to have decided the various legal issues raised by the dissent.
As previously mentioned, we grant transfer, vacating the opinion of the Court of Appeals Ind. Appellate Rule 58(A). We also reverse the trial court's dismissal of King's complaint and remand this case to the trial court for further proceedings.
BOEHM and RUCKER, JJ., concur.
SHEPARD, C.J., concurs with separate opinion.
DICKSON, J., dissents with separate opinion.